DETAILED ACTION
This is in response to applicant's communication filed on 05/08/2020, wherein:
Claim 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 5-6, 10-11, 13-15, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 20190103950 A1).

Regarding claim 1, Liu discloses a user node (Fig. 1 – UE 120) comprising: 
a processor; and a memory having processor-executable instructions stored to be executed by the processor (Fig. 1 – UE 120 which is known in the art to comprise component such as processor and memory with instruction to perform its function), wherein the processor-executable instructions cause the processor to: 
determine an indication of at least one wake-up latency of the user node, the at least one wake-up latency being a time period for the user node to wake-up and start to monitor a downlink channel transmitted by a network node of a wireless communication network (par. 0094–0095: “the UE 120 may report information identifying a detection and/or synchronization time of a receiver of the UE 120. Additionally, or alternatively, the UE 120 may report information identifying a synchronization processing time between the wakeup signal and a subsequent communication. For example, the UE 120 may report information indicating whether the UE 120 has a first type of delay (e.g., no delay or 0 ms), a second type of delay (e.g., a shorter delay or approximately 15 ms), or a third type of delay (e.g., a longer delay or approximately 500 ms)”; see provisional 62565767 – par. 0087-0088); 
determine a message comprising the indication (par. 0094 discloses reporting first/second/third type of delay to base station; see provisional 62565767 – par. 0087-0088); and 
transmit the message to the network node (par. 0094-0095 – “the UE 120 may report information identifying a synchronization processing time between the wakeup signal and a subsequent communication. For example, the UE 120 may report information indicating whether the UE 120 has a first type of delay (e.g., no delay or 0 ms), a second type of delay (e.g., a shorter delay or approximately 15 ms), or a third type of delay (e.g., a longer delay or approximately 500 ms)”; see provisional 62565767 – par. 0087-0088).

Regarding claim 5, Liu discloses the user node of claim 1, wherein the indication comprises a hardcoded bit value associated with a predefined wake-up latency (par. 0094 – “the UE 120 may report information indicating whether the UE 120 has a first type of delay (e.g., no delay or 0 ms), a second type of delay (e.g., a shorter delay or approximately 15 ms), or a third type of delay (e.g., a longer delay or approximately 500 ms)”).

Regarding claim 6, Liu discloses the user node of claim 1, wherein the processor is further configured to select the at least one wake-up latency from a list of predefined wake-up latencies based on an actual wake-up latency of the user node, and wherein the indication comprises a bit value associated with the selected wake-up latency (par. 0094 – “the UE 120 may report information indicating whether the UE 120 has a first type of delay (e.g., no delay or 0 ms), a second type of delay (e.g., a shorter delay or approximately 15 ms), or a third type of delay (e.g., a longer delay or approximately 500 ms)”).

Regarding claim 10, Liu discloses a network node for a wireless communication network, the network node comprising: a processor; and a memory having processor-executable instructions stored to be executed by the processor (Fig. 1 – base station 110 which is known in the art to comprise processor and memory), wherein the processor-executable instructions cause the processor to: 
receive from a user node a message comprising an indication of at least one wake-up latency of the user node, the at least one wake-up latency being a time period for the user node to wake-up and start to monitor a downlink channel transmitted by a network node (par. 0094–0095 : “the UE 120 may report information identifying a detection and/or synchronization time of a receiver of the UE 120. Additionally, or alternatively, the UE 120 may report information identifying a synchronization processing time between the wakeup signal and a subsequent communication. For example, the UE 120 may report information indicating whether the UE 120 has a first type of delay (e.g., no delay or 0 ms), a second type of delay (e.g., a shorter delay or approximately 15 ms), or a third type of delay (e.g., a longer delay or approximately 500 ms)”; see provisional 62565767 – par. 0087-0088); and 
set a wake-up offset for the user node based on the at least one wake-up latency, the wake-up offset being a time period between a wake-up signal transmission and a subsequent downlink channel transmission from the network node to the user node (par. 0095 – “The BS 110 may transmit the communication after the wakeup signal with a particular delay based at least in part on the information identifying the capability of the UE 120”; see provisional 62565767 – par. 0087-0088).

Regarding claim 11, Liu discloses the network node of claim 10, wherein the processor is further configured to determine category information associated with the user node and use the category information to interpret the indication (par. 0094 – “the UE 120 may report information indicating whether the UE 120 has a first type of delay (e.g., no delay or 0 ms), a second type of delay (e.g., a shorter delay or approximately 15 ms), or a third type of delay (e.g., a longer delay or approximately 500 ms)”).

Regarding claim 13, the scope and content of the claim recites a method performed by the user node of claim 1, therefore, being addresses as in claim 1. 

Regarding claim 14, the scope and content of claim 14 recites a method performed by the network of claim 10, therefore, being addressed as in claim 10. 

Regarding claim 15, the scope and content of the claim recites a non-transitory computer-readable storage medium having processor- executable instructions stored to be executed by a processor of a user node, wherein the processor-executable instructions cause the processor to implement the method according to claim 13, therefore, being addressed as in claim 13.

Regarding claim 19, Liu discloses the method of claim 14, further comprising: determining category information associated with the user node and using the category information to interpret the indication (par. 0094-0095 – “the UE 120 may report information indicating whether the UE 120 has a first type of delay (e.g., no delay or 0 ms), a second type of delay (e.g., a shorter delay or approximately 15 ms), or a third type of delay (e.g., a longer delay or approximately 500 ms)”, “The BS 110 may transmit the communication after the wakeup signal with a particular delay based at least in part on the information identifying the capability of the UE 120”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20190103950 A1) in view of Ang et al. (US 20160128128 A1).

claim 2, Liu discloses the user node of claim 1, however, the reference does not explicitly discloses details of claim 2.
Ang discloses wherein the at least one wake-up latency is a minimum supportable time by the user node between a reception of a wake-up signal from the network node and a subsequent reception of the downlink channel from the network node (par. 0097 –“ The serving base station has information (e.g., from a capabilities message previously received from the UE) regarding the time required for the primary receiver of the UE to be fully active, and delays for at least that period of time after transmitting the "wake-up" signal before attempting transmission of the data to the UE”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Liu, and have UE capability taken into consideration in data transmission, as taught by Ang because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to ensure UE is ready to receive data from network.

Regarding claim 16, the scope and content of the claim recites a method performed by the user node of claim 2, therefore, being addresses as in claim 2. 

Claim 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20190103950 A1) in view of De Cesare et al. (US 20180348843 A1)

Regarding claim 3, Liu discloses the user node of claim 1, however, silent on details of claim 3.
De Cesare discloses wherein each of the at least one wake-up latency is associated with a different sleep mode type of the user node (par. 0025 – “It should be noted that the term "deep sleep," as applied herein, is not intended to be limiting and can include a number of different power states that can each be readily understood as associated with a "lowest-powered" sleeping state (that also corresponds with a longer wake-up latency period). "Deep sleep" computing states can include, for example, system power state S4 ("S4") computing states, "hibernate" computing states, and the like. It should also be noted that the term "light sleep," as applied herein, is not intended to be limiting and can include a number of different power states that can each be readily understood as associated with a "highest-powered" sleeping state (that also corresponds with a shorter wake-up latency period). "Light sleep" computing states can include, for example, system power state S2 ("S2") computing states, "stand by" modes, system power state S3 ("S3") computing states, "suspend to ram" modes, and the like”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Liu, and have identify wake-up delay based on sleep mode, as taught by De Cesare because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to report latency corresponding to sleep mode of device.

Regarding claim 17, the scope and content of the claim recites a method performed by the user node of claim 3, therefore, being addresses as in claim 3. 

Claim 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20190103950 A1) in view of He et al. (US 20190053160 A1)

Regarding claim 4, Liu discloses the user node of claim 1, however, silent on details about claim 4. 
He discloses wherein each of the at least one wake-up latency is associated with a different radio resource control state of the user node (par. 0086-0087 disclose different wake up latency depending on MAC/RRC layer instruction).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Liu, and have wake up signal sent in lower protocol, as taught by He because doing so would use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to reduce latency of wake up signal.

Regarding claim 18, the scope and content of the claim recites a method performed by the user node of claim 4, therefore, being addresses as in claim 4. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20190103950 A1) in view of Smith et al. (US 20160105644 A1).

Regarding claim 7, Liu discloses the user node of claim 1, and further discloses various type of delay (par. 0094) however silent wherein the processor is further configured to: determine an updated wake-up latency, wherein the determined updated wake-up latency is different from a previously indicated wake-up latency; and transmit to the network node 
Smith discloses determine an updated wake-up latency, wherein the determined updated wake-up latency is different from a previously indicated wake-up latency (par. 0121 – “. A user may wish to adjust the latency of the device, and accordingly, the updated setting relates to a new wake-up interval (e.g., interrupt signal interval of timer 211)”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Liu, and have wake up latency adjusted, as taught by Smith because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to provide user ability to adjust wake-up latency. The combined teaching would address limitation transmit to the network node an update message comprising an indication of the updated wake-up latency of the user node since transmitting wake up latency information is taught by Liu (par. 0094-0095).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20190103950 A1) in view of Zhang et al. (US 20200145921 A1)

claim 8, Liu discloses the user node of claim 1, however, silent on further details of claim 8.
Zhang discloses wherein the processor is further configured to` transmit the message in response to receiving a capability enquiry from the network node (Fig. 9 and par. 0123 – “Alternatively, the CN 903 may may initiate WUS capability signaling via a WUS capability information request to the gNB 902 (step 912). The gNB 902 may send a WUS capability information request to UE 901 (step 913). The UE 901 may send a WUS capability information report to the gNB 902 (step 914), which may send a WUS capability information report to the CN 903 (step 915)”; provisional application 62501181 - Fig. 8 ).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Liu, and have UE capability requested by the base station, as taught by Zhang because doing so would applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize known signaling protocol.

Claim 9, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20190103950 A1) in view of Gupta et al. (US 20190327679 A1).

claim 9, Liu discloses the user node of claim 1, however, silent on further details of claim 9.
Gupta discloses wherein the user node is configured to receive from the network node a wake-up offset to be applied for the user node, the wake-up offset being a scheduled time between a reception of a wake-up signal and a subsequent reception of the downlink channel from the network node (par. 0117 – “when the UE 300 receives a wakeup signal, an offset time is provided indicating when the UE's LTE receiver is back in operation after a predictable period of time (depending on hardware circuitry and implementation of C-WuRx functionality on the modem)”.
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Liu, and have offset information provide to UE, as taught by Gupta because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to ensure enB and UE timing aligned.

Regarding claim 12, Liu discloses the network node of claim 10, however silent further details of claim 12.
Gupta discloses wherein the processor is further configured to: transmit the wake-up offset to the user node (par. 0117 – “when the UE 300 receives a wakeup signal, an offset time is provided indicating when the UE's LTE receiver is back in operation after a predictable period of time (depending on hardware circuitry and implementation of C-WuRx functionality on the modem)”.
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Liu, and have offset information provide to UE, as taught by Gupta because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to ensure enB and UE timing aligned.

Regarding claim 20, the scope and content of claim 20recites a method performed by the network of claim 12, therefore, being addressed as in claim 12. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643